DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 19-20, and 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 19-20, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer, US 2018/0277086 A1 (previously cited as pertinent), and further in view of Lehmann, US 2016/0098983 A1 (previously cited), Bourque et al., US 2012/0071215 A1 (hereafter Bourque), and the article “Tajani: Common charger for small electronic devices” from the European Commission Enterprise & Industry magazine as retrieved from the Internet Archive (archive.org) (hereafter Tajani).
Regarding claim 12, Soffer teaches a method and apparatus for using a mobile phone in security restricted areas, where an active quiet box (AQB) secures a mobile phone against eavesdropping (see Soffer, abstract).  Herein, Soffer teaches a “method of preventing a … device” (e.g., a mobile phone) by placing the … device within a closed device, the closed device including a base and a cover” (see Soffer, ¶ 0054 and 0063-0064, figure 2, units 1 and 100).  Next, Soffer teaches the method comprises “inserting a first end of a plug … into an adapter on an exterior surface of the base of the closed device” because Soffer teaches a wall-mounted AC/DC power supply that connects to the base with a USB type-A connection or a mini-USB jack (see Soffer, ¶ 0059 and figure 1, units 24 and 30, and further see, Soffer, ¶ 0075 and figure 3, units 24 and 41).  Additionally, Soffer teaches the method comprises “inserting a second end of the plug of the … device into a power source thereby providing power to the base of the closed device, wherein the second end of the plug of the … device is in the form of a two prong plug or three prong plug” because the wall-mounted AC/DC power supply is known to have at least a two prong plug for use in the United States power grid (see Soffer, ¶ 0075-0076 and figure 3, unit 24).  Next, Soffer teaches the method comprises “placing the … device at least partially into the base and operatively connecting the … device to a connector on an interior surface of the base thereby providing power to the … device through the base, wherein the connector on the interior surface of the base is electrically connected to the adapter on the exterior surface of the base” because the wall-mounted AC/DC power supply (24) is directly connected to a mini-USB jack (41), which is then connected to a USB type-A charging jack (30) through a power switch, and this connection supplies power to the mobile phone through charging cable (20) (see Soffer, ¶ 0065 and 0075-0076, figures 1 and 2, units 18, 20, 24, 27, and 30, and figure 3, units 1, 18, 20, 24, 30, 37, and 41).  Then, Soffer teaches the method comprises “placing the cover of the device on top of the base to surround the … device within a cavity formed by the combined cover and base and to create a hermetic seal therebetween to prevent the … device from hearing audible communications generated outside of the cavity, wherein the base and the cover are formed of a material through which sound waves are absorbed or cannot pass” because Soffer teaches that the security box creates an acoustically isolated chamber when closed as evidenced by an increase of pressure inside the chamber due to an O-ring (see removing the cover from the base or pivoting the cover with respect to the base to place the device in an open position and expose the … device therein” because the cover is coupled to the base with a hinge to allow opening and closing of the acoustically sealed chamber, such that opening it exposes the mobile phone inside (see Soffer, ¶ 0054 and figure 1, units 4 and 10).  Soffer does not appear to teach that the mobile device is a “smart device”, such as a smart phone, does not appear to teach that the “plug of the smart device” is used on the exterior of the base of the closed device, such that the “closed device does not include a power cord or power supply that is separate and distinct from the plug of the smart device”, does not appear to teach that one end of the plug is “a male barrel plug” (see Soffer, ¶ 0060, which teaches various types or standards to match the mobile phone), and does not appear to teach the method comprises “providing an audible instruction to the smart device when the cover is in the open position.”
Lehmann discloses a similar system for blocking, or jamming, useful sound from reaching the microphone of a smartphone (see Lehmann, abstract, ¶ 0023 and figure 1).  Specifically, Lehmann teaches that the system blocks the smartphone’s ability to react to voice activated commands and provide privacy from eavesdropping (see Lehmann, ¶ 0002-0008).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Soffer with the teachings of Lehmann for the purpose of providing privacy, or anti-eavesdropping methods, to a system with a smartphone capable of reacting to audible commands (see Soffer, abstract in view of Lehmann, ¶ 0004-0005).  Therefore, the combination of Soffer and Lehmann makes obvious the above features comprising “a smart phone” and further makes obvious the method comprises “providing an audible instruction to the smart device when the cover is in the open position” where Lehmann makes obvious smart devices that respond to audible instructions (see Soffer, ¶ 0054 in view of Lehmann, ¶ 0002-0005).  However, the combination of Soffer and Lehmann does not appear to teach that the “plug of the closed device does not include a power cord or power supply that is separate and distinct from the plug of the smart device”, and does not appear to teach that one end of the plug is “a male barrel plug” (see Soffer, ¶ 0060, which only teaches various types or standards to match the mobile phone).
Bourque teaches a method and apparatus for controlling a smart phone charger (see Bourque, abstract).  In particular, Bourque teaches a smart phone charger comprising barrel connectors to connect a power cable to the smart phone to charge the smart phone from AC mains (see Bourque, ¶ 0016 and figure 1, units 110, 120, 122, 124, and 126).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date the combination of Soffer and Lehmann with the teachings of Bourque for the purpose of providing the appropriate charging cable for the make and model of a specific smart phone (see Soffer, ¶ 0060 in view of Bourque, ¶ 0016).  Therefore, the combination of Soffer, Lehmann, and Bourque makes obvious the feature where one end of the plug is “a male barrel plug” (see Bourque, ¶ 0016 and figure 1, units 118 and 126, where it is obvious to use barrel connectors for the plug and socket).  However, the combination of Soffer, Lehmann, and Bourque does not appear to teach that the “plug of the smart device” is used on the exterior of the base of the closed device, such that the “closed device does not include a power cord or power supply that is separate and distinct from the plug of the smart device”.
Tajani teaches a common charger for small electronic devices, where a vast majority of new devices on the market support a common charger interface (see Tajani, p. 1, title and first paragraph).  Specifically, Tajani, identifies the need for a common charger for a large array of small electronic devices (see Tajani, p. 1, the answer to the first question).  The need for a common charger makes obvious the need for power cords that are cross-compatible, so that a user can purchase mobile phones or other small electronic devices without a charger/power cord and reuse another previously owned charger/power cord (see Tajani, p. 1, the answer to the first question, where it is obvious that a charger 
“A method of preventing a smart device from hearing audible communications by placing the smart device within a closed device, the closed device including a base and a cover,” (see Soffer, ¶ 0054 and 0063-0064, figure 2, units 1 and 100 in view of Lehmann, ¶ 0002-0003), 

“the method comprising: 
inserting a first end of a plug of the smart device into an adapter on an exterior surface of the base of the closed device, wherein the closed device does not include a power cord or power supply that is separate and distinct from the plug of the smart device, wherein the first end of the plug of the smart device is in the form of a male barrel plug;” (see Soffer, ¶ 0059-0060, and 0075, figure 1, units 24 and 30, and figure 3, units 24 and 41, in view of Lehmann, ¶ 0002-0003, and Bourque, ¶ 0016 and figure 1, units 118 and 126, where it is obvious to use barrel connectors for the plug and socket, and further in view of Tajani, p. 1, the answer to the first question, where it is ultimately obvious to reuse a compatible power cord to supply power to the closed device);

“inserting a second end of the plug of the smart device into a power source thereby providing power to the base of the closed device, wherein the second end of the plug of the smart device is in the form of a two prong plug or three prong plug;” (see Soffer, ¶ 0075-0076 and figure 3, unit 24 in view of Lehmann, ¶ 0002-0003);

“placing the smart device at least partially into the base and operatively connecting the smart device to a connector on an interior surface of the base thereby providing power to the smart device through the base, wherein the connector on the interior surface of the base is electrically connected to the adapter on the exterior surface of the base, wherein the connector on the interior surface of the base is in the form of a male barrel plug that is attached to and configured to be moved with respect to the base;” (see Soffer, ¶ 0060, 0065, and 0075-0076, figures 1 and 2, units 18, 20, 24, 27, and 30, and figure 3, units 1, 18, 20, 24, 30, 37, and 41, in view of Lehmann, ¶ 0002-0003, and Bourque, ¶ 0016 and figure 1, units 118 and 126, where it is obvious to use barrel connectors for the plug and socket of a smart phone, and further in view of Tajani, p. 1, the answer to the first question, where it is ultimately obvious to reuse a compatible power cord to supply power to the smart phone inside the closed device);

“placing the cover of the device on top of the base to surround the smart device within a cavity formed by the combined cover and base and to create a hermetic seal therebetween to prevent the , wherein the base and the cover are formed of a material through which sound waves are absorbed or cannot pass,” (see Soffer, ¶ 0007-0009, 0014, and 0066-0067, and figures 1 and 2, units 13 and 32, in view of Lehmann, ¶ 0003-0004);

“removing the cover from the base or pivoting the cover with respect to the base to place the device in an open position and expose the smart device therein, and” (see Soffer, ¶ 0054 and figure 1, units 4 and 10 in view of Lehmann, ¶ 0002-0003); and

“providing an audible instruction to the smart device when the cover is in the open position.” (see Soffer, ¶ 0054 in view of Lehmann, ¶ 0004-0005).

Regarding claim 19, see the preceding rejection with respect to claim 12 above.  The combination makes obvious the method of claim 12 and likewise makes obvious the device of the instant claim.  Specifically, the combination makes obvious:
“A device for eliminating an ability of a smart speaker to hear or react to audible communications, the device comprising: 
a base supporting or receiving a smart speaker, the smart speaker including a power cord configured to directly connect the smart speaker to a power source to provide power to the smart speaker, the base including at least one connector on an interior thereof and an adapter on an exterior surface thereof, the at least one connector and the adapter being electrically connected, the at least one connector on the interior of the base is in the form of a male barrel plug configured to be moved with respect to the base, a first end of the power cord of the smart speaker being configured to directly connect to the adapter and a second end of the power cord of the smart speaker being configured to directly connect to the power source such that the power cord of the smart speaker is configured to provide power to the base, the smart speaker being configured to operatively connect to the at least one connector on the interior of the base so that power is supplied to the smart speaker via the base through the power cord of the smart speaker; and” (see Soffer, ¶ 0054, 0059-0060 0063-0064, and 0075-0076, figure 1, units 2, 10, 24 and 30, figure 2, unit 1, and figure 3, units 1, 18, 20, 24, 30, and 41, in view of Lehmann, ¶ 0002-0003, and Bourque, ¶ 0016);

“a cover being movable with respect to the base between an open position and a closed position, in the closed position the cover and the base combining to form an enclosed cavity that is sized and shaped to receive the smart speaker therein and eliminate an ability of the smart speaker to hear or react to audible communications,” (see Soffer, ¶ 0007-0009, 0014, and 0066-0067, and figures 1 and 2, units 13 and 32, in view of Lehmann, ¶ 0002-0005);

“wherein one of the base and the cover include a sound generator, the sound generator including at least one microphone, at least one speaker, and at least one processor operatively connected to each microphone and speaker, the speaker being positioned to direct sound into enclosed cavity,” (see Soffer, ¶ 0068-0071 and 0078, and figure 3, units 28a, 28b, 34a, and 34b and Lehmann, ¶ 0023); 

“wherein the base and cover are formed of a material through which sound waves are absorbed or cannot pass,” (see Soffer, ¶ 0007-0009 and Lehmann, ¶ 0023-0024); Response to Office Action dated October 16, 2020

“wherein the combined base and cover form a hermetic seal when in the closed position, and” (see Soffer, ¶ 0014, and 0066-0067, and figures 1 and 2, units 13 and 32); and

“wherein the device does not include a power cord or power supply that is separate and distinct from the power cord of the smart speaker.” (see Soffer, ¶ 0060, 0065, and 0075-0076, figures 1 and 2, units 18, 20, 24, 27, and 30, and figure 3, units 1, 18, 20, 24, 30, 37, and 41, in view of Bourque, ¶ 0016 and figure 1, units 118 and 126, and further in view of Tajani, p. 1, the answer to the first question, where it is ultimately obvious to reuse a compatible power cord to supply power to the smart speaker inside the closed device).

Regarding claim 20, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “device of claim 19, wherein at least one of the base and the cover is configured to illuminate when the cover is in the closed position and power is supplied to the smart speaker therein” because Soffer teaches a green LED is activated when the device is closed and properly sealed (see Soffer, ¶ 0062 and 0067 and figure 1, units 14).
Regarding claim 24, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “device of claim 19, wherein the power source is an electrical socket” (see Soffer, ¶ 0059 and 0075, figures 1-4, unit 24).
Regarding claim 26, see the preceding rejection with respect to claim 12 above.  The combination makes obvious the “method of claim 12, wherein prior to placing the cover on top of the base, the method further comprises (i) moving a power switch or button on the smart device from an OFF position to an ON position or (ii) the smart device is automatically turned on when power is supplied to the smart device” where Soffer in view of Lehmann makes obvious the smart phone that is powered by the base, and it is obvious that the smart phone has a power button to turn it on and off (see Soffer, ¶ 0054 in view of Lehmann, ¶ 0002-0003).
Regarding claim 27, see the preceding rejection with respect to claim 12 above.  The combination makes obvious the “method of claim 12, wherein the power source is an electrical socket” (see Soffer, ¶ 0059 and 0075, figures 1-4, unit 24).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Soffer, Lehmann, Bourque, and Tajani as applied to claims 12 and 19 above, and further in view of well-known prior art.
Regarding claim 23, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “device of claim 19, wherein the … base is configured to illuminate when the hermetic seal is formed” because Soffer teaches a green LED is activated when the device is closed and properly sealed (see Soffer, ¶ 0062 and 0067 and figure 1, units 14).  The combination does not appear to teach that the “entire base illuminates”.
The Office takes Official Notice that one of ordinary skill in the art at the time of the effective date would have found it obvious to modify the combination to provide illumination to the entire base for the purpose of user visibility.  The modification is a design choice and simple substitution, where one of ordinary skill would expect similar results while providing user’s the operating status of the device from nearly every direction.  Therefore, the combination of Soffer, Lehmann, Bourque, Tajani, and well-known prior art makes obvious the “device of claim 19, wherein the entire base is configured to illuminate when the hermetic seal is formed” (see Soffer, ¶ 0062 and 0067 and figure 1, units 14, and well-known art makes obvious to illuminate the entire base to indicate the operating status).
Regarding claim 25, see the preceding rejection with respect to claim 12 above.  The combination makes obvious the “method of claim 12, wherein the … base illuminates when (i) power is supplied to the smart device or (ii) [[a]] the hermetic seal is formed between the base and the cover in a closed position” because Soffer teaches a green LED is activated when the device is closed and properly sealed (see Soffer, ¶ 0062 and 0067 and figure 1, units 14).  The combination does not appear to teach that the “entire base illuminates”.
The Office takes Official Notice that one of ordinary skill in the art at the time of the effective date would have found it obvious to modify the combination to provide illumination to the entire base the hermetic seal is formed between the base and the cover in a closed position” (see Soffer, ¶ 0062 and 0067 and figure 1, units 14, and well-known art makes obvious to illuminate the entire base to indicate the operating status).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kulka, US 3,963,883 A (previously cited), discloses a telephone enclosure with sound preventions means (see abstract); 
Adams, US 2001/0018325 A1 (previously cited), discloses a sound proof chamber (see abstract); 
Soufan et al., US 2014/0161273 A1 (previously cited), discloses a smartphone security masking enclosure (see abstract); 
Zenk, US 2019/0333493 A1 (previously cited), discloses a privacy sleeve for smart speakers (see abstract); and 
European Commission, “Harmonisation of a charging capability of common charger for mobile phones - frequently asked questions” discloses a press release directed at harmonization mobile phone chargers (see pp. 1-2).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/               Examiner, Art Unit 2653